  Case: 4:20-cv-00771-JAR Doc. #: 12 Filed: 10/21/20 Page: 1 of 15 PageID #: 65




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 DONALD HARDEN,                                     )
                                                    )
                 Plaintiff,                         )
                                                    )
           V.                                       )          No. 4:20-CV-771 JAR
                                 )
 MISSOURI BOARD OF PROBATION AND )
 PARO LE, et al. ,               )
                                 )
                Defendants.      )

                                 MEMORANDUM AND ORDER

       This matter comes before the Court upon review of the Amended Complaint of self-

represented plaintiff Donald Harden under 28 U.S.C. § 1915(e)(2). Plaintiff alleges that the

Missouri Board of Probation and Parole' s refusal to waiver the monthly intervention fees assessed

against him, violates the Americans with Disabilities Act ("ADA"), 42 U.S.C. §§ 12101 et seq.

As discussed below, plaintiffs Amended Complaint fails to state a claim of disability

discrimination under the ADA. In addition, to the extent that plaintiff is also attempting to allege

the unconstitutionality of charging parole intervention fees in Missouri generally, such allegations

also fail to state a claim for relief. Therefore, this case will be dismissed.

                                 Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed informa

pauperis if it is frivolous, is malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. To state a claim for

relief, a complaint must plead more than "legal conclusions" and " [t]hreadbare recitals of the

elements of a cause of action [that are] supported by mere conclusory statements." Ashcrop v.

Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible claim for relief, which
  Case: 4:20-cv-00771-JAR Doc. #: 12 Filed: 10/21/20 Page: 2 of 15 PageID #: 66




is more than a "mere possibility of misconduct." Id. at 679. "A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Id. at 678. Determining whether a complaint

states a plausible claim for relief is a context-specific task that requires the reviewing court to draw

on its judicial experience and common sense. Id. at 679.

       When reviewing a complaint filed by a self-represented person under 28 U.S.C. § 1915,

the Court accepts the well-plead facts as true, White v. Clark, 750 F.2d 721 , 722 (8th Cir. 1984),

and liberally construes the complaint. Erickson v. Pardus, 55 l U.S . 89, 94 (2007); Haines v.

Kerner, 404 U.S . 519, 520 (1972). A "liberal construction" means that if the essence of an

allegation is discernible, the district court should construe the plaintiff's complaint in a way that

permits his or her claim to be considered within the proper legal framework. Solomon v. Petray,

795 F.3d 777, 787 (8th Cir. 2015). However, even self-represented complainants are required to

allege facts which, if true, state a claim for relief as a matter oflaw. Martin v. Aubuchon, 623 F.2d

1282, 1286 (8th Cir. 1980); see also Stone v. Harry, 364 F .3d 912, 914-15 (8th Cir. 2004) (refusing

to supply additional facts or to construct a legal theory for the self-represented plaintiff that

assumed facts that had not been pleaded).

                                             Background

       On June 15, 2020, self-represented plaintiff Donald Harden filed a Complaint seeking relief

under the Americans with Disabilities Act ("ADA"), 42 U.S.C. §§ 12101 et seq. , against seven

defendants: (1) Missouri Board of Probation and Parole; (2) Don Phillips (Chairman of the Board);

(3) Valorie Sparks (District Administrator); (4) Terri Broleman (Unit Supervisor); (5) Dave Scrugg

(Unit Supervisor); (6) Adrian Harris (Parole Officer); and (7) Missouri Intervention Fee Program.

ECF No. 1 at 1.



                                                   2
  Case: 4:20-cv-00771-JAR Doc. #: 12 Filed: 10/21/20 Page: 3 of 15 PageID #: 67




       Plaintiffs allegations are centered on the monthly intervention fee that he is accessed,

pursuant to state statute, as a parolee under the supervision of the Missouri Board of Probation and

Parole. According to plaintiff, he suffered a disabling back injury in 2003 , which he alleges

constitutes a disability under the ADA.      In his initial Complaint, plaintiff asserted that the

defendants have ignored and denied his back injury such that they will not waive the monthly

intervention fee (as allowed under Missouri law) assessed against him. Plaintiff asserted that this

ignorance and denial constitutes intentional disability discrimination under the ADA.

       In its August 19, 2020 Order, the Court reviewed plaintiffs initial Complaint under 28

U.S.C. § 1915(e)(2). ECF No. 3. The Court found that plaintiff failed to allege or provide any

evidence of a denial of fee waiver based on disability discrimination. Plaintiff had not even

specifically alleged any of the defendants had denied him a requested fee waiver, nor had he

explained how any alleged denial was due to disability discrimination. In addition, plaintiff failed

to assert facts specific to each of the named defendants, explaining how each defendant had

individually violated the ADA. As such, the Court directed plaintiff to attempt to cure these

pleading deficiencies by filing an amended complaint in accordance with the instructions provided.

       Following the Court' s Order to amend, plaintiff filed a Motion to Stay and a Writ of

Prohibition based on the argument that the Court had incorrectly screened his initial Complaint in

this matter under 28 U.S.C. § 1915A. See ECF Nos. 4, 5. The Court denied relief, explaining that

the Court had reviewed plaintiffs Complaint under 28 U.S.C. § 1915(e)(2) - a different statute

than 28 U.S.C. § 1915A. ECF No. 7. The statute used to screen plaintiffs Complaint, 28 U.S.C.

§ 1915(e)(2), is applicable to all plaintiffs who are proceeding informapauperis, which includes

the plaintiff in this matter. See ECF No. 6. The Eighth Circuit Court of Appeals also denied




                                                 3
  Case: 4:20-cv-00771-JAR Doc. #: 12 Filed: 10/21/20 Page: 4 of 15 PageID #: 68




plaintiff relief on his Writ filed with that Court. ECF Nos. 9-10. Subsequently, plaintiff filed his

Amended Complaint in this matter on September 14, 2020. ECF No. 11.

                                       The Amended Complaint

        Plaintiffs Amended Complaint, titled "Americans with Disability Act of 1990, 42 U.S.C.

1213-12134 Its Implementing Complementary Statutes and Amendment Act of 2008 et seq.,"

seeks relief against eight defendants: ( 1) Missouri Board of Probation and Parole; (2) Don Phillips

(Chairman of the Board); (3) Valorie Sparks (District Administrator); (4) Terri Broleman (Unit

Supervisor); (5) Dave Scrugg (Unit Supervisor); (6) Adrian Harris (plaintiffs current Parole

Officer); (7) Missouri Intervention Program; and (8) Angela Laster (plaintiffs former Parole

Officer). ECF No. 11 at 7-9. The six individual defendants are employees of the Missouri Board

of Probation and Parole. Id. at 10 ,i F. Plaintiff sues the defendants in both their individual and

official capacities. Id. at 11 ,i K.

        Plaintiff states that he was paroled from Missouri prison in March 2001. In 2003, plaintiff

suffered a serious back injury while working as a laborer. Plaintiff has not been able to work since

the injury; he has been diagnosed with a lumbar spine injury and degenerative spine disease. Id.

at 11. Plaintiffs years of back treatment have included physical therapy; over 25 cortisone

injections; use of a walker, back brace, and cane; a discectomy; a level II spinal fusion; and pain

medications. Plaintiff states that he often has problems being able to walk, stand, sit, drive,

laydown, standup, run, and bounce. He has experienced feelings of pins and needles in his legs

and he has suffered from depression. Id. at 11-12. At some point, plaintiff states that a "United

States Disability Judge" found him to be totally disabled and "not capable of being gainfully

employed." Id. at 12.




                                                 4
  Case: 4:20-cv-00771-JAR Doc. #: 12 Filed: 10/21/20 Page: 5 of 15 PageID #: 69




        In 2005, an amendment to a Missouri statute provided the Board of Probation and Parole

with the power to assess a $30 monthly fee against plaintiff. At the time, plaintiff was supervised

by defendant parole officer Angela Laster, who informed plaintiff that the fee collection applied

to him. Plaintiff "repeatedly attempted to convince" Laster that he was under the care of a doctor

for a serious back injury and that he could not work as a result of his injury. Laster informed

plaintiff that he was "not officially disable[d] ," that he was "not eligible for any waiver," and that

he was "capable of being gainfully employed." Id. at 12. Laster also told plaintiff that '" simple

back pain' was not a qualification for a waiver for insufficient income." Id. at 15    ,r 13.
        Plaintiff states that he was denied a waiver on the basis of insufficient income every year

between 2005 and 2020. Id. at 13. When he received these denials, plaintiff was told that he was

"not eligible for any waiver." Id. at 13-14 ,r,r 4, 10. Over the years when plaintiff did have a parole

officer who would recommend a waiver or lower level of supervision on plaintiffs behalf,

supervisors Terri Broleman and Dave Scrugg denied such requests because of plaintiffs "ability

to work" and "ability to pay existing unpaid intervention fee balance." Id. at 14 ,r,r 5, 10. Plaintiff

states that despite providing defendants with medical evidence of his back injury and "his verified

total income," defendants "continue to assume that [he] has the ability to work and pay intervention

fees ." Id. at 13. Plaintiff asserts that he is "being punished" for being disabled . Id. Plaintiff has

also been sanctioned for the lack of payment of fees by being placed on a "high level supervision

status." Id. at 13 .

        Sometime in 2020, defendant Adrian Harris became plaintiffs parole officer. Plaintiff

explained his disability and again argued for a waiver of his intervention fees. After looking into

the matter, Harris informed plaintiff that he was "not eligible for any waiver." Id. at 13 ,r 3. Harris

also told plaintiff that his current high level of supervision could last indefinitely if he did not pay



                                                   5
    Case: 4:20-cv-00771-JAR Doc. #: 12 Filed: 10/21/20 Page: 6 of 15 PageID #: 70




the fees owed. Id. at 15 , 15. In May 2020, Harris told plaintiff that he would seek a meeting with

supervisors Scrugg and Broleman regarding plaintiffs waiver request and overdue fees. Later in

the month, Harris told plaintiff that there was nothing supervisors Scrugg and Broleman could do

about the fees due to plaintiffs "current unpaid fees" and "plaintiffs ability to work." Id. ,, 18,

20.

        Over the many years of denial of a fee waiver, plaintiff states that he "expressed his

opposition to the intervention fees and high level of supervision" to defendant District

Administrator Valorie Sparks, defendant Unit Supervisor Terri Broleman, defendant Unit

Supervisor Dave Scrugg, and defendant parole officers Laster and Harris "directly[] and

indirectly." Id. at 14 , 6. Plaintiff states that these defendants "conditioned" his release on parole

with paying intervention fees . Id. at 15 , 12. Plaintiff was repeatedly told by defendant parole

officers that there was no appeal process. Id. at 14 , 11. Plaintiff sent defendant Don Phillips,

Chairman of the Board of Probation and Parole, a letter' in February 2019 explaining his situation

and seeking relief from intervention fees. Plaintiff did not receive a response. Id. at 15, 17.

Plaintiff also sent several complaint letters to defendant Valorie Sparks, the District Administrator

of the Intervention Fee Program, and to the Intervention Fee Program generally. Id. at 15-16, 21-

22.

        Although plaintiff titles his Amended Complaint as being brought under the ADA, his

' Statement of Claims' section also alleges that defendants have violated the Eighth Amendment

"by being deliberately indifferent to plaintiff[' s] serious medical needs" and that they have




1
  In reference to this letter in his Amended Complaint, plaintiff states: "(copy attached)." ECF No. 11 at 15 17.
However, there were no exhibits attached the Amended Complaint filed by plaintiff. In addition, plaintiff makes three
other references in his Amended Comp laint to attached exhibits that were not filed or attached to the Amended
Complaint. See id. at 15 ,i 21 , 16 ,i 21 , 16 ,i 22.

                                                         6
  Case: 4:20-cv-00771-JAR Doc. #: 12 Filed: 10/21/20 Page: 7 of 15 PageID #: 71




"lawfully discriminate[d]" against him by showing "deliberate indifference to [his] financial

needs." Id. at 16 il 24, 18 ilil 21-22.

        However, most of plaintiffs claims are aimed at the Missouri Code of State Regulations

rule on the Intervention Fee Procedure, which states in part: "Offenders, whose total verified

income is at or below the insufficient income criteria, may be considered for a waiver.

Unemployed offenders capable of being gainfully employed are not eligible for a waiver." Mo.

Code Regs. Ann. tit. 14, § 80-5.020(H)(l ). Plaintiff asserts that this language of the Missouri Code

"obstructs, impedes and impairs [him] from being eligible for waiver" because it does not allow

for a waiver for someone who is unemployed but "capable of being gainfully employed." Id. at

17 il 3, 5. Plaintiff alleges that this is "tantamount to a post-bail," "unconstitutional punishment,"

"unconstitutional pay-to-be release system," "too speculative," and "unconstitutional on its face. "

Id. at 17 ilil 6-8, 18 il 31, 19 ,I 37. Plaintiff also asserts that this Missouri Regulation prevents him

"from exercising constitutionally protected individual rights in violation of the ADA." Id. at 19 il

39. Finally, plaintiff claims that defendants "did not provide [him] adequate procedures to

challenge individual determinations of ineligibility." Id. at 18 iI 32.

        As a result of not paying any fees since 2005, plaintiff has a current overdue intervention

fee balance of $3 ,250. Plaintiff states that the amount he owes in fees has stopped accruing at this

amount "for no apparent reason. " Id. at 16 ,I 23. For relief, plaintiff seeks a declaratory judgment

that defendants have violated the ADA, an order requiring defendants to comply with the ADA,

injunctive relief, and an award of monetary damages and civil penalties. Id. at 19.

                                              Discussion

        Having thoroughly reviewed and liberally construed the Amended Complaint, the Court

concludes this action must be dismissed for failure to state a claim upon which relief may be



                                                    7
  Case: 4:20-cv-00771-JAR Doc. #: 12 Filed: 10/21/20 Page: 8 of 15 PageID #: 72




granted. Plaintiffs allegations fail to state a claim of disability discrimination under the ADA. In

addition, to the extent that plaintiff seeks to assert a violation of his Eighth Amendment rights or

to assert a claim that the charging of parole intervention fees is generally unconstitutional, these

assertions also fail to state adequate claims for relief. This case will be dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii).

       Plaintiff contests the denial of waiver of the monthly intervention fees assessed against him

as a Missouri state parolee. The Missouri statute granting the power to collect such fees was

amended in 2005 to read :

       The division of probation and parole has discretionary authority to require the
       payment of a fee, not to exceed sixty dollars per month, from every offender placed
       under division supervision on probation, parole, or conditional release, to waive all
       or part of any fee, to sanction offenders for willful nonpayment of fees, and to
       contract with a private entity for fee collections services.

Mo. Rev. Stat. § 217.690.3. Based on this statute, plaintiffs parole officers began accessing a $30

monthly fee against plaintiff and because plaintiff never paid the fees, he now owes $3 ,250.

       Plaintiffs complaints regarding these fees focus on the Missouri Code of State Regulations

Rule on the Intervention Fee Procedure, Mo. Code Regs. Ann. tit. 14, § 80-5 .020, which establishes

the process by which a monthly intervention fee is collected from offenders under probation,

parole, or conditional release supervision of the Board of Probation and Parole. The section on

obtaining a waiver of fees based on insufficient income states in full:

       (H) If an offender is unable to pay because of having insufficient income, fees may
       be waived in whole or in part. In these cases, the following steps shall be taken:

               1. Offenders, whose total verified income is at or below the insufficient
               income criteria, may be considered for a waiver. Unemployed offenders
               capable of being gainfully employed are not eligible for a waiver. An
               offender' s income is considered insufficient if it is at or below the most
               recent Federal Poverty Guidelines issued by the U.S. Department of Health
               and Human Services. Income from all family members in the household is
               used to calculate whether the waiver is appropriate. If a person lives with


                                                 8
  Case: 4:20-cv-00771-JAR Doc. #: 12 Filed: 10/21/20 Page: 9 of 15 PageID #: 73




               his or her family, the combined income of all family members will be used
               (non-relatives, such as housemates, do not count). For a waiver to be
               considered, the offender must provide appropriate records to document
               household income;

               2. Once the officer verifies the offender meets one (1) of the waiver criteria
               above, the officer will complete the Request for Waiver oflntervention Fees
               and submit it to the district administrator for approval ;

               3. If approved, waivers are valid for a maximum of ninety (90) days. The
               district administrator shall make the waiver entry into the computer system.
               If the officer determines the waiver should be renewed beyond that point, a
               new Request for Waiver of Intervention Fees must be submitted for
               approval. However, at any point the officer determines that the offender is
               again capable of paying monthly intervention fees, supervisory approval is
               not necessary to rescind the waiver.

Mo. Code Regs. Ann. tit. 14, § 80-5.020(H) (emphasis added). This Regulation also establishes

allowable sanctions for nonpayment of fees as follows:

       Sanctions for willful nonpayment of intervention fees include, but are not limited
       to, the following:

               A. Written reprimand from district administrator or parole board;
               B. Travel restriction;
               C. Community service;
               D. Increased level of supervision; and
               E. Shock Detention

Mo. Code Regs. Ann. tit. 14, § 80-5.020(1)(5).

       Plaintiff alleges that he has been denied waiver over the last 15 years due to the clause in

the Regulation which states that unemployed offenders "capable of being gainfully employed" are

not eligible for a waiver. ECF No. 11 at 17 ii 5. According to plaintiff, there are no factors for

determining whether a person meets this standard, yet defendants have repeatedly ignored

plaintiffs evidence of a disability and not recommended a waiver due to a "preconceived ability

to work." Id. at 17-18. Plaintiff argues that this has resulted in the "insufficient income criteria




                                                 9
 Case: 4:20-cv-00771-JAR Doc. #: 12 Filed: 10/21/20 Page: 10 of 15 PageID #: 74




not [being] applicable to [him]" and has put an "undue financial burden" on him. Id. at 17 ,r 12,

18i!17.

       Plaintiff titles his Amended Complaint as being brought under the Americans with

Disabilities Act and he quotes Title II of the ADA, which provides that "no qualified individual

with a disability shall, by reason of such disability, be excluded from participation in or be denied

the benefits of the services, programs, or activities of a public entity, or be subjected to

discrimination by any such entity." 42 U.S.C. § 12132. Plaintiff alleges that defendants have used

the Missouri Code of State Regulations Intervention Fee Procedure, Mo. Code Regs. Ann. tit. 14,

§ 80-5 .020, "to lawfully discriminate" against him, arguing that the Regulation "intentionally

discriminate[ s] against plaintiff who [is] legally disable[ d] and not capable of being gainfully

employed" and "prevents plaintiff[] from exercising constitutionally protected individual rights in

violation of ADA." ECF No. 11 at 18-19. Plaintiff states further that there is "no rational basis

for treating [him] with insufficient income differently from those incapable of working." Id. at 18.

       Title II of the ADA prohibits public entities from discriminating based on disability in their

provision of services, programs, or activities. To state a prima facie case under the ADA, plaintiff

must allege: (1) he is a qualified individual with a disability ; (2) he was denied the benefits of a

program or activity of a public entity receiving federal funds; and (3) he was discriminated against

based on his disability. MP. ex rel. K. & D.P. v. Indep. Sch. Dist. No. 721 , New Prague, Minn. ,

439 F.3d 865 , 867 (8th Cir. 2006); see also Rinehart v. Weitzel!, 964 F.3d 684, 688 (8th Cir. 2020).

        Assuming plaintiff meets the first two criteria in that he is a ' qualified individual with a

disability ' and that the denial of a intervention fee waiver constitutes a denial of a 'benefit of a

program or activity of a public entity,' plaintiffs allegations still fail to state a plausible claim that

he was discriminated against based on his disability. Plaintiff alleges that he has been denied a fee



                                                   10
 Case: 4:20-cv-00771-JAR Doc. #: 12 Filed: 10/21/20 Page: 11 of 15 PageID #: 75




waiver because defendants have found that he is "capable of being gainfully employed," despite

his medical evidence of a disabling back injury. However, liberally construing the allegations of

the Amended Complaint, it is not clear that this is the reason for fee waiver denial - nor is there

any indication that the denial of fee waiver has anything to do with plaintiffs alleged disability.

       The Intervention Fee Procedure Regulation allows waiver of intervention fees when an

offender' s "total verified income is at or below the insufficient income criteria," where " [i]ncome

from all family members in the household is used to calculate whether the waiver is appropriate. "

Mo. Code Regs. Ann. tit. 14, § 80-5 .020(H)(l ). Plaintiff states that he has insufficient income due

to being unemployed, and he has provided defendants with "his verified total income." ECF No .

11 at 13, 18 (emphasis added) . However, plaintiff fails to assert that the total income from all

family members in his household is at or below the insufficient income criteria. Defendants'

denials of a waiver mention being "not eligible for any waiver" or denial due to "ability to pay

existing unpaid intervention fee balance." Id. at 13-14. Plaintiff fails to allege enough facts to

demonstrate that he is qualified to receive an insufficient income waiver under the Regulation.

       Nevertheless, even assuming plaintiff had plead that his total household income meets the

minimum for insufficient income, plaintiff still fails to establish that this denial of waiver was

based on disability discrimination.       ' Discrimination' is defined as "differential treatment;

[especially] a failure to treat all persons equally." Black 's Law Dictionary 259 (5th pocket ed.

1996). In this case, there is no evidence that plaintiff was treated differently by defendants due to

his disability. Plaintiff points to no intentionally disparate treatment from others similarly situated.

Plaintiff alleges that there is "no rational basis for treating [him] with insufficient income

differently from those incapable of working." ECF No. 11 at 18. But there is no evidence that he

is being treated differently by defendants than any other person with his level of household income.



                                                   11
    Case: 4:20-cv-00771-JAR Doc. #: 12 Filed: 10/21/20 Page: 12 of 15 PageID #: 76




In fact, plaintiff seems to be complaining that defendants should treat him differently due to his

disability, but that they are not. The Regulation does not allow for waiver based on disability.

Defendants denial of waiver and sanctions for nonpayment follow the process and procedure

outlined in the Regulation. As such, the factual allegations of plaintiffs Amended Complaint fail

to state a claim of disability discrimination under Title II of the ADA against the named

defendants. 2

          Finally, although plaintiffs Amended Complaint is titled under the ADA, plaintiff seems

to be asserting other claims as well. The ' Statement of Claims' section of the Amended Complaint

is subtitled: "Defendants have violated the Eighth Amendment of the U.S. Constitution by being

deliberately indifferent to plaintiffs serious medical needs." ECF No. 11 at 16. Plaintiff alleges

that defendants are "deliberately indifferent to ... the special requirements of disabled plaintiff'

and that defendants "showed deliberate indifference to plaintiffs financial needs." Id. at 16 ,r 24,

18   ,r 21.   Plaintiff also claims that the Missouri Code Regulation, Mo. Code Regs. Ann. tit. 14, §

80-5 .020, is "unconstitutional" and did not provide plaintiff with "adequate procedures to

challenge individual determinations of ineligibility." ECF No. 11 at 17-18.

          The Eighth Amendment of the United States Constitution prohibits cruel and unusual

punishments. U.S. Const. amend. VIII. According to the Supreme Court, this prohibition was

intended by the drafters to address concerns of torture and barbarous punishments. Estelle v.

Gamble, 429 U.S. 97, 102 (1976). The Eighth Amendment prohibition is often applied in the



2 Furthermore, even if plaintiff had stated a valid claim , Title II of the ADA only applies against " public entities." 42
U.S .C. § 12132. As relevant here, under 42 U.S.C. § 1213 I (1 ), the term " public entity" means "any State or local
government [or] any department, agency, special purpose district, or other instrumentality of a State or States or local
government." The term "does not include individuals." Alsbrook v. City of Maum elle, 184 F.3d 999, I 005 n. 8 (8th
Cir. 1999); see also Randolph v. Rogers, 253 F.3d 342, 348 (8th Cir. 2001) (" [T]he public-entity limitation [of Title
II of the ADA] precludes ADA claim s against state officials in their individual capacities."). As a result, individual
defendants Don Phillips, Valorie Sparks, Terri Broleman, Dave Scrugg, Adrian Harris, and Angela Laster cannot be
held liable in the ir individual capacities under Title II of the ADA.

                                                            12
    Case: 4:20-cv-00771-JAR Doc. #: 12 Filed: 10/21/20 Page: 13 of 15 PageID #: 77




context of prisoners when evaluating allegations of excessive force, inhumane conditions of

confinement (including medical care), and failure to protect under a "deliberate indifference"

standard. Farmer v. Brennan, 511 U.S. 825, 832-33 (1994).

         In Jackson v. Chairman & Members of Mo. Bd. of Probation & Parole, a Missouri state

parolee questioned the constitutionality of the monthly intervention fee assessed by the Missouri

Board of Probation and Parole. No. 4:10CV104 CDP, 20 10 WL 5070722, *1 (E.D. Mo. Dec. 7,

2010). This United States District Court held that the imposition of parole intervention fees,

authorized by Missouri statute, does not violate the Ex Post Facto Clause (U.S. Const. art. I, § 10,

cl. 1),3 the Bill of Attainder Clause (U.S. Const. art. I,§ 10, cl. 1),4 or the Due Process Clause of

the United States Constitution (U.S. Const. amend. XIV, § 1). 5 The Court relied in part on a

Missouri Supreme Court case holding that the charging of intervention fees for parole services

"does not create a new obligation, impose a new duty, or attach a new disability in respect to past

transactions or considerations." Jackson v. Members of Missouri Bd. of Prob. & Parole, 301

S.W.3d 71 , 72 (Mo. 2010).

         Like the plaintiff in Jackson, plaintiff here alleges that the charging of intervention fees

constitutes "unconstitutional punishment." ECF No. 11 at 17,r 7. However, this Court found that

the Missouri statute authorizing parole intervention fees is "civil in nature," "was not intended to

be punitive," and "is not an additional punishment." Jackson, 2010 WL 5070722, at *5. Because




3
  Ex post facto laws "i mpose[] a punishment for an act which was not punishable at the time it was committed; or
impose[] additional punishment to that then prescribed." Weaver v. Graham, 450 U.S. 24, 28-29 ( 1981) (citations
omitted).

4
 " In order to constitute a bill of attainder, a statute must impose a punishment upon a designated person or class of
persons without the benefit of trial." Jensen v. Heckler, 766 F.2d 383,386 (8th Cir. 1985) (citations omitted).

5"No State shall make or enforce any law which shall abridge the privileges or immunities of citizens o_fthe United
States; no sha ll any State deprive any person of life, liberty, or property, without due process of law." U.S . Const.
amend. XIV ,§ I.

                                                          13
    Case: 4:20-cv-00771-JAR Doc. #: 12 Filed: 10/21/20 Page: 14 of 15 PageID #: 78




the Court found that the fee did not subject a parolee to additional punishment, it found no violation

of the Ex Post Facto or Bill of Attainder Clauses. Id. As the intervention fees are not punishment,

they cannot constitute cruel and unusual punishment under the Eighth Amendment. 6

         As to plaintiffs allegations of inadequate procedures, the Court found in Jackson that a

parolee's access to his parole officer and the provisions that allow for waiver of fees, are

constitutionally adequate procedures such that a parolee' s right to due process was not violated by

the imposition of intervention fees under Missouri statute. 2010 WL 5070722, at *6-7. Therefore,

based on this Court' s prior holding in Jackson , plaintiffs allegations are insufficient to state a

claim regarding the unconstitutionality of charging parole intervention fees in Missouri.

         In summary, plaintiff claims that he is being denied waiver of his parole intervention fees

because defendants will not acknowledge his disability. However, plaintiff points to no Missouri

statute or regulation allowing waiver based on disability. Waiver is allowed for a finding of

insufficient income based on a parolee' s total household income. Plaintiff does not allege that his

total household income meets the waiver requirements. Nor does plaintiff allege that he ever

provided the appropriate records to document household income, as required by the Regulation

procedures. More importantly, plaintiff never asserts that defendants treated him differently than

any similarly situated parolee due to his disability.                      Plaintiffs allegations of disability

discrimination under the ADA, Eighth Amendment deliberate indifference, and unconstitutionality

of the Missouri Intervention Fee Program, fail to survive review under 28 U.S.C. § 1915(e)(2).




6
   In addition , the Eighth Amendment' s prohibition on cruel and unusual punishment does not protect plaintiffs
financial needs, as alleged by plaintiff. To the extent that plaintiff is arguing that defendants have been deliberately
 indifferent to his medical needs, none of the defendants are in a position ofresponsibility for plaintiffs medical needs.
Denial of a parole fee waiver for insufficient income does not demonstrate a deliberate disregard of serious medical
needs. See Roberts v. Kopel, 917 F.3d I 039, I 042 (8th Cir. 2019).

                                                           14
 Case: 4:20-cv-00771-JAR Doc. #: 12 Filed: 10/21/20 Page: 15 of 15 PageID #: 79




Plaintiffs Amended Complaint will be dismissed for failure to state a claim upon which relief may

be granted.

       Accordingly,

       IT IS HEREBY ORDERED that this case is DISMISSED without prejudice for failure

to state a claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2).

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       An Order of Dismissal will accompany this Memorandum and Order.

       Dated this 2!51 day of October, 2020.




                                                JO . ROSS
                                                U N ~DISTRICT JUDGE




                                               15
